DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1- Step 1: The claim recites steps of receiving a request to write data and in response to the request, identify a sparse virtual space segment using an available space tracking metadata hierarchy by initiating to write the data to a physical segment associated to the sparse virtual space segment, and therefore is a process, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 1 recites claim language of “…receiving a request to write data; in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy” can be interpreted as collecting 
In this step, the claim is merely mapping data from the index from the physical segment to the virtual space segment which is merely utilizing a computer as a tool to perform the writing of the data to a physical segment based on the relationship of the virtual space segment based on a translation index is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy; and initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment“. The “receiving” “identifying”, and “initiating” do not include any additional elements beyond the abstract idea of a mental abstract idea. The “receiving”, “identifying”, and “initiating” are insignificant extra-


Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of receiving a first query and determine a size to perform the query to the assigned query engine is mere selecting a particular data source or type of data to be manipulated that is recited at a high level of generality. The performing step of “perform the first query to the database at the first query engine based at least in part on the determination that the size of the first query is less than the size threshold to perform queries to the database at the first query engine” is merely selecting a particular data source or type of data to be manipulated to be perform at the assigned data engine and remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more (See MPEP 2106.05(g),discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). 

The additional elements recited in independent claim 1 are, “receiving”, “identifying”, and “initiating” are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).


Appropriate correction is required.

Regarding claim 13- Step 1: The claim is directed towards a non-transitory computer readable medium of “receiving a request to write data; in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy; and initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment…”, and therefore is a machine, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 13 recites claim language of “…receiving a request to write data; in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy” can be interpreted as collecting information and identifying a location on a tracking list. This process can be accomplish mentally as a person can determine based on the response of the write data and then utilizes a tracking list to determine available capacity and whether space is available. 
In this step, the claim is merely mapping data from the index from the physical segment to the virtual space segment which is merely utilizing a computer as a tool to perform the writing of the data to a physical segment based on the relationship of the virtual space segment is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy; and initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment“. The “receiving” “identifying”, and “initiating” do not include any additional elements beyond the abstract idea of a mental abstract idea. The “receiving” and “initiating” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, determining, and performing the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about 

Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of identifying a sparse virtual space segment using an available space tracking metadata hierarchy; and initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment” that is recited at a high level of generality. The performing step of “identifying a sparse virtual space segment using an 

The additional elements recited in independent claim 13 are, “non-transitory computer readable medium”, “computer processor” are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application Publication 2013/0227236 issued to Flynn et al. (hereinafter as "Flynn").

	Regarding claim 1, Flynn teaches a method for processing requests, comprising: receiving a request to write data (Flynn: [0142]; In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS);

in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy (Flynn: [0074]; The logical address space may comprise a plurality (e.g., range) of logical identifiers. As used herein, a logical identifier (LID) refers to any identifier for referencing a storage resource (e.g., data), including, but not limited to: a logical block address (“LBA”), a cylinder/head/sector (“CHS”) address, a file name, an object identifier, an inode, a Universally Unique Identifier (“UUID”), a Globally Unique Identifier (“GUID”), a hash code, a signature, an index entry, a range, an extent, or the like. [0226]-[0227]; The validity metadata 1230 may be used to determine an available physical storage capacity of the non-volatile storage device 120 (e.g., a difference between physical capacity (or budgeted capacity) and the storage locations comprising valid data). The reverse map 1222 may be arranged by storage division (e.g. erase blocks) or erase region to enable efficient traversal of the physical storage space (e.g., to perform grooming operations, determine physical storage capacity, and so on). Alternatively, or in addition, the reverse map 1222 (or other datastructure) may comprise an indicator 1239 to track the available physical capacity of the non-volatile storage device 120 {See [0221]: FIG. 12 depicts another example of an index comprising a reverse map 1222, which may associate storage locations of the non-volatile storage device 120 with LIDs in the logical address space 136 {Examiner correlates the reverse map as the space tracking metadata hierarchy as the reverse map can perform allows a traversal through the storage division and indicates available physical capacity and the map determines a index mapping between the storage location of the non-volatile storage device with the logical address space}); and

initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment (Flynn: [0134]; A data storage request may comprise a request to store data corresponding to one or more LIDs that are allocated to the storage client 116, which are then bound to media storage locations. [0142]-[0143]; In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS. The storage layer 130 may expose portions of the logical address space maintained by the translation module 134 (e.g., index 1204) directly to storage clients 116 via the virtual storage interface 132 (or other interface). The storage clients 116 may use the virtual storage interface 132 to perform various functions including, but not limited to: identifying available logical capacity (e.g., particular LIDs or general LID ranges), determining available physical capacity, querying the health of the storage media 122, identifying allocated LIDs, identifying LIDs that are bound to media storage locations, etc {See [0129]; “the storage controller may maintain an index corresponding to the logical address space 136. FIG. 3D depicts one example of such an index 1204. The index 1204 may comprise a one or more entries 1205A-N. Each entry 1205A may correspond to a LID (or LID range or extent) 1217 in the logical address space 136. The entries 1205A-N may represent LIDs that have been allocated for use by one or more storage clients 116”}).

	Regarding claim 7, Flynn teaches the physical segment is a memory segment (Flynn: [0091]; The storage layer 130 may comprise an interface 138 provide access to storage services and/or metadata 135 maintained by the storage layer 130. [0258]-[0259]; In some embodiments, the storage layer 130 is configured to segment the LIDs in the logical address space 136 into two or more portions. As shown in FIG. 19A, a LID 1900 is segmented into a first portion 1952 and a second portion 1954. The first portion 1952 may serve as a reference or identifier for a storage entity. As used herein, a storage entity refers to any data or data structure that is capable of being persisted to the non-volatile storage device 120; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).

	Regarding claim 8, Flynn teaches the memory segment is a segment of Persistent Memory (PMem) (Flynn: [0259]; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).

	Regarding claim 13, Flynn teaches a non-transitory computer readable medium comprising instructions which, when executed by a computer processor, enables the computer processor to perform a method for processing requests, the method comprising: receiving a request to write data (Flynn: [0142]; In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS);

in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy (Flynn: [0074]; The logical address space may comprise a plurality (e.g., range) of logical identifiers. As used herein, a logical identifier (LID) refers to any identifier for referencing a storage resource (e.g., data), including, but not limited to: a logical block address (“LBA”), a cylinder/head/sector (“CHS”) address, a file name, an object identifier, an inode, a Universally Unique Identifier (“UUID”), a Globally Unique Identifier (“GUID”), a hash code, a signature, an index entry, a range, an extent, or the like. [0226]-[0227]; The validity metadata 1230 may be used to determine an available physical storage capacity of the non-volatile storage device 120 (e.g., a difference between physical capacity (or budgeted capacity) and the storage locations comprising valid data). The reverse map 1222 may be arranged by storage division (e.g. erase blocks) or erase region to enable efficient traversal of the physical storage space (e.g., to perform grooming operations, determine physical storage capacity, and so on). Alternatively, or in addition, the reverse map 1222 (or other datastructure) may comprise an indicator 1239 to track the available physical capacity of the non-volatile storage device 120 {See [0221]: FIG. 12 depicts another example of an index comprising a reverse map 1222, which may associate storage locations of the non-volatile storage device 120 with LIDs in the logical address space 136 {Examiner correlates the reverse map as the space tracking metadata hierarchy as the reverse map can perform allows a traversal through the storage division and indicates available physical capacity and the map determines a index mapping between the storage location of the non-volatile storage device with the logical address space}); and

initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment (Flynn: [0244]; At steps 1610, 1620, and 1630, the method 1600 may be initialized, present a logical storage space to one or more clients, and/or maintain metadata pertaining to logical operations performed by the method 1600. At step 1632, the method 1600 may maintain metadata pertaining to physical storage operations performed by the method 1600. The storage operations may include, but are not limited to: reserving physical storage capacity, canceling physical storage capacity reservations, storing data on the non-volatile storage device, deallocating physical storage capacity, grooming operations (e.g., garbage collection, error handling, and so on), physical storage space budgeting, and so on {See :[0221]; FIG. 12 depicts another example of an index comprising a reverse map 1222, which may associate storage locations of the non-volatile storage device 120 with LIDs in the logical address space 136}).

	Regarding claim 17, Flynn teaches the physical segment is a segment of Persistent Memory (PMem) (Flynn: [0259]; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).

	Regarding claim 18, Flynn teaches the memory segment is one of a plurality of memory segments of Persistent Memory (PMem) (Flynn: [0259]; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0227236 issued to Flynn et al. (hereinafter as "Flynn") in view of U.S Patent Application Publication 2008/0270461 issued to Gordon et al. (hereinafter as "Gordon").

Regarding claim 2, Flynn teaches claimed invention substantially as claimed, however Flynn does not explicitly teach the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters.

Gordon teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters (Gordon: [0045]; In the active file system, each file (and therefore each LUN) is stored in the form of a “buffer tree”. A buffer tree is a hierarchical metadata structure (e.g., a linked list) used by the file system layer to keep track of the locations of the data blocks of a file. A buffer tree is the storage server's internal representation of the data blocks for a file. Each buffer tree has an inode at its root (top-level). [0048]; In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Gordon (teaches space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the unused space by tracking the content and physical location of the data objects stored within the containers by determining how big the other maps are and the memory usage information to provide 
Regarding claim 3, the modification of Flynn and Gordon teaches claimed invention substantially as claimed, and Gordon further teaches each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).  

	Regarding claim 4, the modification of Flynn and Gordon teaches claimed invention substantially as claimed, and Gordon further teaches a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0079]; As illustrated in the first container 701(1), each container may be divided into a plurality of extents, as described in more detail with respect to FIG. 7. In one embodiment, the internal blocks of the containers have a block size of 4 kilobytes (Kbytes), and the extents each have an extent size of 128 bytes, 256 bytes, or 512 bytes. For example, if the extents are 512 bytes there are eight extents for each block. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced); wherein

 	the first counter is associated at a first level in the available space tracking metadata hierarchy (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the Gordon: [0031]; As described above, the file system is a hierarchy of the stored data sets, and the file system layer is an application-level programmatic entity (e.g., module or layer) which imposes a structure (e.g., hierarchical structure) on files, directories and/or other data containers stored and/or managed by a storage server, and which services read and write requests from a client in the storage server. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced), wherein 

the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both ), wherein 

the second level is below the first level in the available space tracking metadata hierarchy (Gordon: [0031]; As described above, the file system is a hierarchy of the stored data sets, and the file system layer is an application-level programmatic entity (e.g., module or layer) which imposes a structure (e.g., hierarchical structure) on files, directories and/or other data containers stored and/or managed by a storage server, and which services read and write requests from a client in the storage server. [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced).  

	Regarding claim 5, the modification of Flynn and Gordon teaches claimed invention substantially as claimed, and Gordon further teaches the first counter is a slice group counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated); and wherein the second counter is a slice counter (Gordon :[0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).  

	Regarding claim 6, the modification of Flynn and Gordon teaches claimed invention substantially as claimed, and Gordon further teaches the first counter is a slice group counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated); and wherein the second counter is a sector counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are ).

	Regarding claim 14, Flynn teaches claimed invention substantially as claimed, however Flynn does not explicitly teach the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters.

	Gordon teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters (Gordon: [0045]; In the active file system, each file (and therefore each LUN) is stored in the form of a “buffer tree”. A buffer tree is a hierarchical metadata structure (e.g., a linked list) used by the file system layer to keep track of the locations of the data blocks of a file. A buffer tree is the storage server's internal representation of the data blocks for a file. Each buffer tree has an inode at its root (top-level). [0048]; In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space 
	Regarding claim 15, the modification of Flynn and Gordon teaches claimed invention substantially as claimed, and Gordon further teaches each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).

	Regarding claim 16, the modification of Flynn and Gordon teaches claimed invention substantially as claimed, and Gordon further teaches a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0079]; As illustrated in the first container 701(1), each container may be divided into a plurality of extents, as described in more detail with respect to FIG. 7. In one embodiment, the internal blocks of the containers have a block size of 4 kilobytes (Kbytes), and the extents each have an extent size of 128 bytes, 256 bytes, or 512 bytes. For example, if the extents are 512 bytes there are eight extents for each block. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in ); wherein 

the first counter is associated at a first level in the available space tracking metadata hierarchy (Gordon: [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated {See also Gordon: [0031]; As described above, the file system is a hierarchy of the stored data sets, and the file system layer is an application-level programmatic entity (e.g., module or layer) which imposes a structure (e.g., hierarchical structure) on files, directories and/or other data containers stored and/or managed by a storage server, and which services read and write requests from a client in the storage server. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced), wherein 

the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy (Gordon: [0048]; For each the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced), wherein 

the second level is below the first level in the available space tracking metadata hierarchy (Gordon: [0031]; As described above, the file system is a hierarchy of the stored data sets, and the file system layer is an application-level programmatic entity (e.g., module or layer) which imposes a structure (e.g., hierarchical structure) on files, directories and/or other data containers stored and/or managed by a storage server, and which services read and write requests from a client in the storage server. [0048]; For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated. [0080]; Furthermore, additional space may be needed to store the metadata to track the eight different data objects in the eight different containers (e.g., files). The embodiments described herein allow both large and small data objects to be stored in the container, allowing unused space caused by data objects that are smaller than the block size to be reduced).

Claims 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0227236 issued to Flynn et al. (hereinafter as "Flynn") in view of U.S Patent Application Publication 2011/0314246 issued to Miller et al. (hereinafter as "Miller") in further view of U.S Patent Application Publication 2014/0279859 issued to Benjamin-Deckert et al. (hereinafter as “Benjamin-Deckert”).

Regarding claim 9, Flynn teaches claimed invention substantially as claimed, however Flynn does not explicitly teach identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment; 

Miller teaches identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment (Miller: [0045]; In the case of a the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Miller (teaches traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the unused space by tracking the region to make run to reserve the region for a specific spot to write according to the free space in the region to prevent allocators from allocating the space to other nodes (See Miller: [0052]). In addition, the references (Flynn and Miller) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn and Miller are directed to space efficiency when storing objects within the computer system.
The modification of Flynn and Miller teaches claimed invention substantially as claimed, and however the modification of Flynn and Miller does not explicitly teach determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector; and in response to the determination, locking the sparse virtual space sector.
 
Benjamin-Deckert teaches determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector (Benjamin-Deckert: [0071]-[0072]; In operation 516, the high key of the first of the two data nodes is stored to the parent index node prior to the high key of the corresponding data node when the parent index node comprises free space sufficient to store the high key of the first of the two data nodes. However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node);  and 

in response to the determination, locking the sparse virtual space sector (Benjamin-Deckert: [0072]; However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node).  

	Regarding claim 10, the modification of Flynn, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, and Benjamin-Deckert further teaches unlocking the sparse virtual space sector after the writing of the data to the physical segment is complete (Benjamin-Deckert: [0075]; According to one relinquishing the lock on the affected index nodes above the parent index node after updating the affected pointers therein, and relinquishing the lock on the corresponding data node after storing the new data record).  

	Regarding claim 11, the modification of Flynn, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, and Miller further teaches traversing the available space tracking metadata hierarchy comprises selecting a slice group counter of a plurality of slice group counters to initiate the traversal (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like).  

	Regarding claim 12, the modification of Flynn, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, and Miller further teaches the slice group counter is randomly selected from the plurality of slice group counters (Miller: [0037]; For example, some applications may seek to have blocks allocated from a specific physical portion of storage. These applications may provide a “hint” of a desired location on the storage for allocation space. In response, a search may be made of existing free space at one or more levels of a hierarchical data structure. The search may proceed by searching for large enough regions according to proximity to the “hinted” (e.g., desired) location. An allocator may then provide an indication of the closest free space to the desired location).

	Regarding claim 19, Flynn teaches claimed invention substantially as claimed, however Flynn does not explicitly teach identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment; 

	Miller teaches identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like); 

It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to 
The modification of Flynn and Miller teaches claimed invention substantially as claimed, and however the modification of Flynn and Miller does not explicitly teach determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector; and in response to the determination, locking the sparse virtual space sector.
 
	Benjamin-Deckert teaches determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector (Benjamin-Deckert: [0071]-[0072]; In operation 516, the high key of the first of the two data nodes is stored to the parent index node prior to the high key of the corresponding data node when the parent index node comprises free space sufficient to store the high key of the first of the two data nodes. However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node); and 

in response to the determination, locking the sparse virtual space sector (Benjamin-Deckert: [0072]; However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Miller (teaches traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment) with the further teaches of Benjamin-Deckert (teaches determining that a sparse virtual space sector associated with the sector counter is unlocked by determining the sparse virtual space segment is located within the sparse 
	Regarding claim 20, the modification of Flynn, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, and Miller further teaches
traversing the available space tracking metadata hierarchy comprises selecting a slice group counter of a plurality of slice group counters to initiate the traversal (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like), and wherein 

the slice group counter is randomly selected from the plurality of slice group counters (Miller: [0037]; For example, some applications may seek to have blocks allocated from a specific physical portion of storage. These applications may a search may be made of existing free space at one or more levels of a hierarchical data structure. The search may proceed by searching for large enough regions according to proximity to the “hinted” (e.g., desired) location. An allocator may then provide an indication of the closest free space to the desired location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2010/0274772 issued to Samuels (hereinafter as “Samuels”) teaches mapping of a virtual storage to a physical storage by performing compression on the data object to the matching portions.
U.S Patent Application Publication 2012/0096059 issued to Shimizu et al. (hereinafter as “Shimizu”) teaches a storage apparatus in which request data writing and assigns to the storage area according of the file system.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8/15/2021
/ANDREW N HO/Examiner
Art Unit 2162              


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162